Fahey, J.
(dissenting). I respectfully dissent. In my view, Supreme Court properly granted the motion of third-party defendants the Pompey Hill Fire District, the Pompey Hill Fire Department and Richard Abbott and Mark Kovalewski, in their Official Capacities as Assistant Chiefs of the Pompey Hill Fire Department (collectively, Pompey Hill defendants), as well as the motion of third-party defendants the Village of Manlius and the Manlius Fire Department (collectively, Manlius defendants), for summary judgment dismissing the third-party complaint against them. I further conclude that the court properly sua sponte dismissed the third-party complaint against third-party defendant Raymond Dill, in his Official Capacity as Deputy Chief of the Manlius Fire Department. I therefore would affirm the amended order.
The crux of this appeal is whether third-party defendants are entitled to immunity from liability under General Municipal Law § 205-b, which is entitled “Relief of volunteer firefighters engaged in the performance of duty as such firefighters from civil liability and liability of fire districts for the acts of volunteer firefighters.” That statute provides, in relevant part, that “[m]embers of duly organized volunteer fire companies . . . shall not be liable civilly for any act or acts done by them in the performance of their duty as volunteer firefighters, except for wilful negligence or malfeasance. Nothing in this section . . . shall in any manner affect the liability imposed upon cities, towns and villages by [General Municipal Law §§ 50-a and 50-b], but fire districts created pursuant to law shall be liable for the negligence of volunteer firefighters duly appointed to serve therein in the operation of vehicles owned by the fire district upon the public streets and highways of the fire district, provided such volunteer firefighters, at the time of any accident or injury, were acting in the discharge of their duties.”
The second of the sentences quoted above contemplates an instance in which a fire district may be held liable for the negligence of its volunteer firefighters in the operation of vehicles owned by the fire district while those firefighters were acting in the discharge of their duties. In my view, that sentence amounts to an exception to the prevailing rule that a fire district is not liable for the negligent acts of its volunteer firefighters, inasmuch as there would be no reason to establish the circumstances in which a fire district may be liable for the negligent acts of its volunteer firefighters unless a fire district could not be held liable for those acts in the first instance. Consequently, I *1715conclude that the Pompey Hill defendants and the Manlius defendants are immune from liability under General Municipal Law § 205-b (see Howell v Massapequa Fire Dist., 306 AD2d 317 [2003] ; see generally Matter of Crucible Materials Corp. v New York Power Auth., 13 NY3d 223, 229 [2009], rearg denied 13 NY3d 927 [2010]; Feher Rubbish Removal, Inc. v New York State Dept. of Labor, Bur. of Pub. Works, 28 AD3d 1, 3-4 [2005], lv denied 6 NY3d 711 [2006]).
The majority’s reliance upon Rosenberg v Fuller Rd. Fire Dept. (34 AD2d 653 [1970], affd 28 NY2d 816 [1971]) is misplaced. In Rosenberg, the Second Department concluded, and the Court of Appeals agreed, that General Municipal Law § 205-b did not exempt volunteer fire companies from liability but, in that case, the alleged negligence arose from the collapse of a scaffold owned by a defendant fire department, rather then the actions of a volunteer firefighter (id. at 654). In other words, Rosenberg involved an allegation of actual negligence, while in this case plaintiff seeks damages for alleged vicarious liability on the part of the Pompey Hill and Manlius defendants based upon the actions of a firefighter. That reasoning was specifically rejected by this Court in Green v Peterson (13 AD3d 1157, 1159 [2004] ).
I also cannot agree with the majority that the decision of the Court of Appeals in Thomas v Consolidated Fire Dist. No. 1 of Town of Niskayuna (50 NY2d 143 [1980]) controls in this case. In Thomas, the Court of Appeals concluded that a fire district may be held liable for the negligent acts of one of its firefighters committed in the course of duty while operating a vehicle outside the borders of a fire district (id. at 147-148). At the core of that case was the intersection of General Municipal Law § 50-b, pursuant to which a municipality will be liable for the negligent operation of municipally owned vehicles, and General Municipal Law § 205-b. Section 205-b expanded liability by explicitly declaring the liability of a fire district for the actions of volunteer firefighters who negligently drive fire district vehicles inside that fire district, while section 50-b allowed for municipal liability for the negligent operation of such vehicles outside that fire district. Consequently, the Court in Thomas did not expand section 205-b to allow for liability on the part of a fire district for a volunteer firefighter’s negligent operation of a motor vehicle outside that fire district. Rather, the Court in Thomas recognized that General Municipal Law § 50-b already considered that liability and properly declined to conclude that the limitations included in General Municipal Law § 205-b impaired or reduced the scope of General Municipal Law § 50-b.
*1716Finally, in view of my determination, I do not address the remaining contention of plaintiff on her cross appeal. Present— Smith, J.P, Centra, Fahey, Peradotto and Pine, JJ.